Citation Nr: 1639868	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-06 039	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected lumbar spine degenerative disc disease (DDD), currently at 10 percent through April 1, 2013, and at 20 percent beginning April 2, 2013.

2.  Entitlement to a higher initial rating for service-connected right shoulder mild subacromial impingement with acromioclavicular osteoarthritis, currently at 10 percent through April 1, 2013, and at 20 percent beginning April 2, 2013.

3.  Entitlement to a higher initial rating for service-connected eczema, currently at noncompensable (0%) through April 3, 2013, and at 10 percent beginning April 4, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to February 2008.  This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 (notice was not sent until May 2008, however) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Service connection was granted and an initial 10 percent rating was assigned effective March 1, 2008, for multilevel DDD and spondylosis therein.  Service connection also was granted and initial noncompensable ratings were assigned effective March 1, 2008, for right shoulder mild subacromial impingement with acromioclavicular osteoarthritis and for eczema.  The Veteran appealed each of these determinations with respect to the assigned initial rating.  

During the pendency of the Veteran's appeal, jurisdiction over this matter was transferred to the RO in Roanoke, Virginia.  A March 2012 rating decision by this RO increased his initial rating for right shoulder subacromial impingement with acromioclavicular arthritis to 10 percent effective March 1, 2008.  In August 2012, the Veteran testified before the undersigned at a hearing in Washington, D.C.  The Board remanded this matter for additional development in February 2013.  As a result of it, the Appeals Management Center (AMC) issued a rating decision in July 2013.  The decision increased the Veteran's initial ratings for lumbar spine DDD (recharacterized from before) and right shoulder mild subacromial impingement with acromioclavicular osteoarthritis to 20 percent effective April 2, 2013.  It also increased his initial rating for eczema to 10 percent effective April 4, 2013.  
Each issue of the Veteran's appeal remained pending notwithstanding the aforementioned grants.  Even higher initial ratings indeed are possible for relevant periods, respectively.  AB v. Brown, 6 Vet. App. 35 (1993).  In October 2015, the Board once again remanded this matter for additional development.  Review of the Veteran's claims file at this time shows that the Board can proceed with adjudication on the merits with respect to a higher initial rating for service-connected eczema.  While new evidence was added to the claims file after the last adjudication via a December 2015 supplemental statement of the case, it is not pertinent to this issue.  However, another REMAND for more additional development is required for service-connected lumbar spine DDD and right shoulder mild subacromial impingement with acromioclavicular osteoarthritis.

FINDING OF FACT

The Veteran's eczema has not affected his exposed areas; affected at least five percent but less than 20 percent of his entire body; and was treated with corticosteroids for less than six weeks during the period through April 3, 2013 and for the period beginning April 4, 2013; and was treated with a topical corticosteroid for less than six weeks during the period through April 3, 2013.

CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, have been met for the period through April 3, 2013, but the criteria for an initial rating higher than 10 percent have not been met for the period through April 4, 2013, for service-connected eczema.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.118 Diagnostic Code 7806 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Specifically, notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged any notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  He was notified in January 2008, prior to his discharge given his participation in the Benefits Delivery at Discharge program, of the criteria for establishing service connection, the evidence required in this regard, his and VA's respective duties for obtaining evidence, and how ratings and effective dates would be assigned if service connection was granted.  This was prior to initial adjudication via the April 2008 rating decision, in which the benefit originally sought (service connection) was granted.  No further notice was required in light of this determination.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Yet an August 2008 letter set forth the criteria for establishing a higher initial rating, both generally and specifically for eczema, and reiterated the rest of the aforementioned.  

VA also has a duty to assist a claimant seeking VA benefits. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), including, as suggested from the notice provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity. 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3). A VA medical examination must be provided and/or a VA medical opinion procured when necessary to render a decision. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Neither the Veteran nor his representative has identified relevant records that have not been procured.  Service treatment records and post-service treatment records, to include from government and private sources, are available.  Some of the latter were obtained pursuant to the Board's February 2013 and October 2015 remands.  The Veteran underwent pertinent VA medical examinations in February 2008, February 2010, April 2013, and December 2015.  The latter two were in compliance with the Board's remands.  To the extent any examination did not include review of the claims file, the examiner otherwise was aware of the Veteran's medical history by interviewing him.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  He also was assessed at each examination.  This decision is fully informed because of these actions.  The VA medical examinations accordingly are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In sum, the Board finds that VA's duty to notify and its duty to assist both have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  The Board further finds that there has been at least substantial compliance with its February 2013 and October 2015 remands, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issues on appeal finally must be explained and the submission of outstanding evidence must be suggested by the individual presiding over a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned identified a higher rating for eczema as one of the issues on appeal at the beginning of the Veteran's August 2012 hearing.  Next, the undersigned and his representative questioned him about his history and current symptoms of this disability.  The undersigned then explained that a higher rating involves assessing the present level of a service-connected disability.  Submission of outstanding evidence was not suggested by the undersigned.  However, the undersigned granted the Veteran's request for additional time to submit such evidence at the outset of the hearing.  It further is reiterated that some post-service treatment records were obtained as a result of the Board's remands.

II.  The Merits

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran is a lay person because there is no indication he has a medical background.  His reports about his symptoms are competent because they are personally experienced by him.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay reports is assessed by factors such as interest, bias, inconsistency, implausibility, bad character, malingering, and a desire for monetary gain.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is interested since a higher initial rating equates to potential monetary gain for him.  Yet, there is no indication of any inconsistency, implausibility, or malingering.  As such, his lay reports are credible as well as competent.

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For an equitable and just rating, the disability's history must be taken into account with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.  

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  

38 C.F.R. § 4.118 addresses skin disabilities.  The Veteran's service-connected eczema has been rated pursuant to Diagnostic Code 7806 thereunder.  Diagnostic Code 7806 is for dermatitis or eczema.  It provides for a noncompensable rating if less than five percent of the entire body is/exposed areas are affected or no more than topical therapy is required during the past 12-month period.  A 10 percent rating requires at least five percent but less than 20 percent of the entire body/exposed areas being affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs being required less than six weeks during the past 12-month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body is/exposed areas are affected or systemic therapy is required for six weeks or more, but not constantly, during the past 12-month period.  

Under Diagnostic Code 7806, the maximum rating of 60 percent is reserved for when more than 40 percent of the entire body is/exposed areas are affected or constant or near-constant systemic therapy is required during the past 12-month period.  A rating alternatively can be assigned based on disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805) depending on the predominant disability.  The Diagnostic Code utilized depends on the specifics of the case.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change generally is permissible as long as it is explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, a disability that has its own Diagnostic Code may not be rated under another Diagnostic Code.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  The Veteran's service-connected eczema has its own Diagnostic Code.  Consideration of other Diagnostic Codes therefore is not warranted.  

The Board finds, based on the evidence, that a higher initial rating for the Veteran's service-connected eczema is warranted for the period through April 3, 2013.  Specifically, an initial rating of 10 percent but no higher is warranted for this period.  The Veteran reported in September 2008 and January 2009 statements as well as his August 2012 hearing testimony that his eczema flare-ups cover only his back, chest, abdomen, arms, and legs.  VA defines exposed areas as the head, face, and hands.  Skin Diseases Disability Benefits Questionnaire, VA Form 21-0960-F-2 (December 2014).  As such, zero percent of the Veteran's exposed areas are affected.  A finding in this regard indeed was made, upon clarification, at the February 2010 VA medical examination.  No such finding was made at the February 2008 examination.  However, such a finding easily is inferred.  No eczema, whether on exposed areas or otherwise, indeed was found.

In the aforementioned statements, the Veteran estimated that approximately 20 percent of his entire body was affected.  He could not give such an approximation at the hearing.  At the February 2008 VA medical examination, it is inferred similar to above that zero percent of his entire body was affected.  Eczema was limited to the Veteran's left arm at the February 2010 examination.  It equaled only one percent of his entire body.  The April 2013 examination occurred on the fourth.  While that is the first day after the period in question, the Board recognizes that the findings made at that time most likely did not develop overnight.  They accordingly are relevant to both periods on appeal.  Eczema on the Veteran's legs, accounting for seven percent of his entire body, was found.  His 20 percent approximation, in sum, is not supported by the medical evidence.  Yet it is just an approximation.  A range of five to just less than 20 percent, at worst during a flare-up, further is supported.  

A 10 percent initial rating is warranted on this basis.  It also is warranted on the basis of the Veteran's treatment.  At the hearing, he reported using Gold Bond and a non-steroid cream when he has eczema flare-ups of itching, shedding, and crusting skin.  An internet search for Gold Bond revealed that the active ingredients are menthol and zinc oxide.  It is not a corticosteroid or other immunosuppressive drug, in other words.  The February 2008 and February 2010 VA medical examinations indicate that he used hydrocortisone cream.  The latter further accurately indicated that this is a corticosteroid.  Dorland's Illustrated Medical Dictionary 429, 890 (31st ed. 2007).  All indications, both from the Veteran and his examinations, are that his treatments are applied topically.  Indeed, they are creams.  VA has long held that to be systemic, corticosteroids, must be administered orally or by injection.  

However, this holding recently was reversed.  Corticosteroids now qualify as systemic regardless of their method of application.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  The Veteran consistently has reported flare-ups with cold weather.  He further reported in his September 2008 statement that he used prescription cream, though he did not specify what, for about six days per flare-up.  At the February 2008 VA medical examination, he indicated using hydrocortisone for one to two days per flare-up, with the last being eight or nine months prior.  At the February 2010 examination, he indicated using it for one to two weeks per flare-up, with flare-ups as often as every three months and four flare-ups that year.  This equates to a range of four to eight weeks.  He also reported one to two week flare-ups at the August 2012 hearing, though he no longer used hydrocortisone to treat them.  

The Veteran, in sum, has reported using hydrocortisone most at the February 2010 VA medical examination.  More support exists for a finding of four weeks to just less than six weeks, as opposed to six weeks or more like eight weeks, given his other reports.  Turning to the period beginning April 4, 2013, a higher initial rating is not warranted for the Veteran's eczema.  None of the criteria for even the next highest initial rating of 30 percent are more nearly approximated.  As during the prior period, the Veteran has not reported that any of his exposed areas are affected.  Indeed, zero percent of exposed areas were found to be affected at the April 2013 and December 2015 VA medical examinations.  It is reiterated that seven percent of his entire body was affected at the former examination.  Only his left leg, or less than five percent of his entire body, was affected at the latter.  Finally, the Veteran indicated at both that he now treats his flare-ups only with Gold Bond.

Consideration has been given to rating alternatively can be assigned based on disfigurement of the head, face, or neck or scars.  However, the Veteran's head, face, or neck are not affected by his eczema, and there is no indication whatsoever that this disability has caused any scarring.  Consideration also has been given to the benefit of the doubt and reasonable doubt.  Yet the preponderance of the evidence is for a higher initial rating of 10 percent for the period through April 3, 2013.  It is against an initial rating higher than 10 percent for the period beginning April 4, 2013.  There thus is no doubt to afford to the Veteran or resolve in his favor.  Consideration also has been given to staging his initial rating.  The stage initially in place, with the aforementioned demarcation dates, is eliminated by this determination.  No other stage is crafted because a 10 percent initial rating applies consistently.  The Veteran's claim, in conclusion, is granted in part and denied in part regarding this issue.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996).  First, the disability picture must be so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes considering the symptoms of each disability individually and those resulting from the combined effects of multiple disabilities, if raised.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Second, there must be related factors like marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral third must be made to the Under Secretary for Benefits or the Director of the Compensation Service for consideration.  Id.

All the Veteran's skin symptoms, other than those of other service-connected disabilities (forehead scar, chin scar, and status post cystic acne and rosacea of the face with residual scarring) have been attributed to his service-connected eczema.  Separating symptoms of a service-connected disability from those of a nonservice-connected disability is a medical determination, and none has been made here.  Mittleider v. West, 11 Vet. App. 181 (1998).  The Veteran's service-connected eczema is not unusual or exceptional.  Indeed, its symptoms are reasonably contemplated by the schedular rating criteria set forth above.  These criteria address the location and size of the affected area during flare-ups as well as the treatment used for them.  Symptoms resulting from the combined effects of the Veteran's service-connected eczema and at least one other service-connected disability have not been raised.  Specifically, none have been identified by him or his representative or shown by the evidence.

Referral for consideration of the assignment of an extraschedular rating, in sum, is not warranted because the schedular rating criteria are adequate.  Even if the criteria were inadequate, referral still would not be warranted because the related factors do not exist.  The evidence does not show that the Veteran ever, much less frequently, has been hospitalized for his eczema.  The evidence also does not show marked interference with employment.  Such must go beyond that already contemplated by the assigned schedular ratings for the aforementioned.  Post-service treatment records reflect that the Veteran quit a job in 2012 because it was too stressful and that he occasionally works as a consultant.  The December 2015 VA medical examination also indicated that he is a consultant.  While more specifics are not known, there is no indication that he has taken lots of time off, had his duties altered, or had any other accommodations on account of his eczema.  This includes the distraction affecting his concentration when his itching is not controlled.

C.  Total Disability Based on Individual Unemployability (TDIU)

When a higher initial rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered if raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  Neither the Veteran nor his representative has argued that he is unable to get or keep a job because of his service-connected eczema.  The evidence does not show or even suggest this may be the case.  To reiterate, the Veteran works as a consultant notwithstanding his aforementioned disability.  Consideration of a TDIU, in sum, is not warranted because it has not been raised.  


ORDER

An initial rating of 10 percent but no higher is granted for service-connected eczema for the period through April 3, 2013, and an initial rating higher than 10 percent is denied for this disability for the period from April 4, 2013.


REMAND

Although the delay entailed by a third remand regarding the Veteran's entitlement to higher initial ratings for his service-connected lumbar spine DDD and right shoulder mild subacromial impingement with acromioclavicular osteoarthritis is regrettable, it is necessary.  Undertaking additional development prior to Board adjudication is the only way to ensure that he is afforded every possible consideration.  That he must be afforded every possible consideration is acknowledged.  Indeed, it is reiterated that VA has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has a duty to assist him in gathering evidence that may show he is entitled to the benefit sought.  

The Veteran has undergone several VA medical examinations for his back and right shoulder, as he has for his eczema.  Ensuring that these examinations, and the opinions contained therein, are adequate was the objective of the Board's February 2013 and October 2015 remands.  At this time, the Board finds that its previous remand directives have been satisfied.  Yet the examinations remain inadequate due to a recent decision in which the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA [medical] examination must, whenever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59."  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

The final sentence of 38 C.F.R. § 4.59 reads, "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  There is no opposite joint for the back, and available treatment records show that the Veteran's left shoulder is damaged.  With respect to the rest of the aforementioned requirements, none of the VA medical examinations performed to date address them.  There is, for example, often no indication if range of motion testing was in active motion or passive motion.  Weight-bearing and nonweight-bearing often were not even mentioned.  Arrangements must be made for a new VA medical examination meeting these requirements.  It shall take place after all attempts have been made to procure outstanding post-service treatment records, whether government or private, as the Veteran's entire relevant history can be considered.

Accordingly, this matter is REMANDED for the following:

1.  Make as many requests as necessary to obtain all outstanding government post-service treatment records regarding the Veteran's back and right shoulder.  Also ask him to either submit all outstanding private post-service treatment records concerning his back and right shoulder or provide enough information to identify and locate any along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

2.  After completion of the above, arrange for the Veteran to undergo an appropriate VA medical examination regarding his back and right shoulder.  The examiner shall review the entire claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his relevant history, current symptoms, and their impact on his work and daily life.  All necessary tests and studies next shall be performed, the results of which shall be included in the report.  

These tests shall include range of motion, both in active and passive motion as well as in weight-bearing and nonweight-bearing.  The May 2013 VA shoulder and arm conditions disability benefits questionnaire (VA Form 21-0960M-12) and the May 2013 back (thoracolumbar spine) conditions disability benefits questionnaire (VA Form 21-0960M-14) may be utilized in this regard.  If required testing cannot be conducted or is not necessary for this Veteran, the examiner shall clearly and fully explain why in the report.  

3.  Finally, readjudicate the Veteran's claims of entitlement to higher initial ratings for his service-connected lumbar spine DDD and his service-connected right shoulder mild subacromial impingement with acromioclavicular osteoarthritis (as characterized above).  Issue a rating decision if either determination is partially or wholly favorable to him.  If either is partially or wholly unfavorable to him, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision and/or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Allow them the requisite time to respond to the SSOC before returning to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate to ensure that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised of his right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


